
	

114 HR 3016 : Veterans Employment, Education, and Healthcare Improvement Act
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3016
		IN THE SENATE OF THE UNITED STATES
		February 10, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to make certain improvements in the laws administered by the
			 Secretary of Veterans Affairs relating to health care, educational
			 assistance, and vocational rehabilitation, to establish the Veterans
			 Economic Opportunity and Transition Administration, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Veterans Employment, Education, and Healthcare Improvement Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Veterans health care
					Sec. 101. Role of podiatrists in Department of Veterans Affairs.
					Sec. 102. Priority of medal of honor recipients in health care system of Department of Veterans
			 Affairs.
					Sec. 103. Improvement of care provided to newborn children.
					Sec. 104. Comptroller General audit of budget of Veterans Health Administration.
					Sec. 105. Outreach to veterans regarding effect of certain delayed payments by Department of
			 Veterans Affairs Chief Business Office.
					Sec. 106. Department of Veterans Affairs pilot program on dog training therapy.
					Title II—Veterans Economic Opportunity and Transition Administration
					Sec. 201. Establishment of Veterans Economic Opportunity and Transition Administration.
					Sec. 202. Under Secretary for Veterans Economic Opportunity and Transition.
					Title III—Education assistance and vocational rehabilitation
					Sec. 301. Modification and improvement of transfer of unused education benefits to family members
			 under Department of Veterans Affairs Post-9/11 Educational Assistance
			 Program.
					Sec. 302. Clarification of eligibility for Marine Gunnery Sergeant John David Fry Scholarship.
					Sec. 303. Approval of courses of education and training for purposes of the vocational
			 rehabilitation program of the Department of Veterans Affairs.
					Sec. 304. Authority to prioritize vocational rehabilitation services based on need.
					Sec. 305. Recodification and improvement of election process for Post-9/11 Educational Assistance
			 Program.
					Sec. 306. Clarification of assistance provided for certain flight training and other programs of
			 education.
					Sec. 307. Consideration of certain time spent receiving medical care from Secretary of Defense as
			 active duty for purposes of eligibility for post-9/11 educational
			 assistance.
					Sec. 308. Work-study allowance.
					Sec. 309. Vocational rehabilitation and education action plan.
					Sec. 310. Reduction in redundancy and inefficiencies in vocational rehabilitation claims
			 processing.
					Title IV—Administration of educational assistance
					Sec. 401. Centralized reporting of veteran enrollment by certain groups, districts, and consortiums
			 of educational institutions.
					Sec. 402. Provision of information regarding veteran entitlement to educational assistance.
					Sec. 403. Role of State approving agencies.
					Sec. 404. Criteria used to approve courses.
					Sec. 405. Compliance surveys.
					Sec. 406. Survey of individuals using their entitlement to educational assistance under the
			 educational assistance programs administered by the Secretary of Veterans
			 Affairs.
					Sec. 407. Improvement of information technology of the Veterans Benefits Administration of the
			 Department of Veterans Affairs.
					Sec. 408. Technical amendment relating to in-State tuition rate for individuals to whom entitlement
			 is transferred under All-Volunteer Force Educational Assistance Program
			 and Post-9/11 Educational Assistance.
					Title V—Other matters
					Sec. 501. Amount of loan guaranteed under home loan program of Department of Veterans Affairs.
					Sec. 502. Longitudinal study of job counseling, training, and placement service for veterans.
					Sec. 503. Limitations on subcontracts under contracts with small business concerns owned and
			 controlled by veterans.
					Sec. 504. Procedures for provision of certain information to State veterans agencies to facilitate
			 the furnishing of assistance and benefits to veterans.
				
			IVeterans health care
			101.Role of podiatrists in Department of Veterans Affairs
				(a)Inclusion as physician
 (1)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:
						
 7413.Treatment of podiatristsFor purposes of this chapter, the term physician includes a podiatrist.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7412 the following new item:
						
							
								7413. Treatment of podiatrists..
 (3)Conforming amendmentSection 7401(1) of such title is amended by striking Physicians, dentists, podiatrists, and inserting Physicians, dentists,. (b)QualificationsSection 7402(b) of such title is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking or of doctor of osteopathy and inserting , doctor of osteopathy, or doctor of podiatric medicine; and
 (B)in subparagraph (C), by inserting podiatry, after surgery,; (2)by striking paragraph (5); and
 (3)by redesignating paragraphs (6) through (14) as paragraphs (5) through (13), respectively. (c)Period of appointmentSection 7403(a)(2) of such title is amended—
 (1)by striking subparagraph (C); and (2)by redesignating subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively.
					(d)Modification of pay grade
 (1)GradeThe list in section 7404(b) of such title is amended by striking CLINICAL PODIATRIST, CHIROPRACTOR, AND OPTOMETRIST SCHEDULE and inserting CLINICAL CHIROPRACTOR AND OPTOMETRIST SCHEDULE. (2)ApplicationThe amendment made by paragraph (1) shall apply with respect to a pay period of the Department of Veterans Affairs beginning on or after the date that is 30 days after the date of the enactment of this Act.
 (e)Contracts for scarce servicesSection 7409(a) of such title is amended by striking podiatrists,. (f)Personnel administrationSection 7421(b) of such title is amended—
 (1)by striking paragraph (3); and (2)by redesignating paragraphs (4) through (8) as paragraphs (3) through (7), respectively.
 (g)Medical directorsSection 7306(a)(4) of such title is amended by inserting , doctor of podiatric medicine, after doctor of medicine. (h)ApplicationThe amendments made by this section shall apply with respect to podiatrists employed by the Department of Veterans Affairs as of the date of the enactment of this Act or who are appointed on or after such date.
				102.Priority of medal of honor recipients in health care system of Department of Veterans Affairs
 (a)Enrollment prioritySection 1705(a) of title 38, United States Code, is amended— (1)in paragraph (1), by striking the period at the end and inserting the following: and veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14.; and
 (2)in paragraph (3), by striking veterans who were awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14,.
 (b)EligibilitySection 1710(a)(2)(D) of such title is amended by inserting after war the following: , who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14,.
 (c)Extended care servicesSection 1710B(c)(2) of such title is amended— (1)in subparagraph (B), by striking or;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
						
 (D)to a veteran who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..
 (d)Copayment for medicationsSection 1722A(a)(3) of such title is amended— (1)in subparagraph (B), by striking or;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
						
 (D)to a veteran who was awarded the medal of honor under section 3741, 6241, or 8741 of title 10 or section 491 of title 14..
 (e)ApplicationThe priority of enrollment of medal of honor recipients pursuant to chapter 17 of title 38, United States Code, as amended by this section, shall apply to each such recipient, regardless of the date on which the medal is awarded.
 103.Improvement of care provided to newborn childrenSection 1786 of title 38, United States Code, is amended— (1)in subsection (a), by striking seven days and inserting 42 days; and
 (2)by adding at the end the following new subsection:  (c)Annual reportNot later than October 31, 2016, and each year thereafter through 2020, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the health care services provided under subsection (a) during the fiscal year preceding the date of the report, including the number of newborn children who received such services during such fiscal year..
				104.Comptroller General audit of budget of Veterans Health Administration
 (a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
					
						7330B.Comptroller General audit of VHA budget
 (a)In generalThe Comptroller General of the United States shall periodically conduct an audit of elements of the budget of the Veterans Health Administration, including the budget formulation, execution, allocation, and use of funds.
							(b)Selection of elements
 (1)In selecting elements of the budget of the Veterans Health Administration for purposes of an audit under subsection (a), the Comptroller General shall take into consideration—
 (A)knowledge of the programs of the Veterans Health Administration; (B)current issues;
 (C)national priorities; and (D)priorities expressed by the appropriate congressional committees.
 (2)Not later than 30 days before conducting an audit under subsection (a), the Comptroller General shall submit to the appropriate congressional committees notice of the elements selected by the Comptroller General for purposes of the audit.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Veterans’ Affairs, the Committee on Appropriations, and the Committee on the Budget of the Senate; and
 (2)the Committee on Veterans’ Affairs, the Committee on Appropriations, and the Committee on the Budget of the House of Representatives..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7330A the following new item:
					
						
							7330B. Comptroller General audit of VHA budget..
				105.Outreach to veterans regarding effect of certain delayed payments by Department of Veterans Affairs
			 Chief Business Office
 (a)OutreachThe Secretary of Veterans Affairs shall conduct outreach, including through national and local veterans service organizations, to inform veterans of how to resolve credit issues caused by delayed payment of a claim for emergency hospital care, medical services, or other emergency health care furnished through a non-Department of Veterans Affairs provider. The Secretary shall establish a toll-free telephone number for veterans to report such credit issues to the Chief Business Office of the Department of Veterans Affairs.
				(b)Annual report
 (1)In generalDuring the five-year period beginning on the date of the enactment of this Act, the Secretary of Veterans Affairs shall annually submit to Congress a report on the effectiveness of the Chief Business Office in providing timely payment of proper invoices for emergency hospital care, medical services, or other emergency health care furnished through non-Department of Veterans Affairs providers by the required payment date during both the five-year period preceding the date of the report and the one-year period preceding such date. For any part of the period covered by a report under this subsection that occurred before October 1, 2014, the report shall evaluate the provision of such payments by the Veterans Integrated Service Networks.
 (2)Matters includedThe reports under paragraph (1) shall include, for each period covered by the report, the following:
 (A)The number of veterans who contacted the Secretary regarding a delayed payment that negatively affected, or will potentially negatively affect, the credit of the veteran.
 (B)The total amount of interest penalties paid by the Secretary of Veterans Affairs under section 3902 of title 31, United States Code, by reason of a delayed payment.
 (C)The number of proper invoices submitted, listed in a table for each quarter and fiscal year of each such period that includes—
 (i)the total amount owed by the Secretary under the proper invoices; (ii)the payment status of each proper invoice, as of the date of the report; and
 (iii)the period that elapsed until each proper invoice was paid, including an explanation of any delayed payment.
 (D)Any comments regarding delayed payments made by medical providers. (E)A description of the best practices that the Chief Business Office can carry out to provide timely payment of a proper invoice, including a plan to improve such timely payments.
 (c)Quarterly reports on pending claimsDuring the five-year period beginning on the date of the enactment of this Act, the Chief Business Office of the Department of Veterans Affairs shall submit to Congress quarterly reports on the number of pending claims for reimbursement for emergency hospital care, medical services, and other emergency health care furnished through non-Department of Veterans Affairs providers. Each such report shall include each of the following:
 (1)The total number of such pending claims for each hospital system of the Department, as of the last day of the quarter covered by the report.
 (2)The total number of veterans who submitted such a pending claim in each State, as of such day. (3)The aggregate amount of all such pending claims in each State, as of such day.
 (4)As of such day— (A)the number of such pending claims that have been pending for 30 days or longer;
 (B)the number of such pending claims that have been pending for 90 days or longer; and (C)the number of such pending claims that have been pending for 365 days or longer.
 (5)For each hospital system, for the quarter covered by the report— (A)the number of claims for reimbursement for emergency hospital care, medical services, and other emergency health care furnished through non-Department of Veterans Affairs providers approved during such quarter;
 (B)the number of such claims denied during such quarter; and (C)the number of such claims denied listed by each denial reason group.
						(d)Comptroller General study
 (1)In generalThe Comptroller General of the United States shall conduct a study that evaluates the effectiveness of the Chief Business Office in providing timely payment of a proper invoice for emergency hospital care, medical services, or other emergency health care furnished through non-Department of Veterans Affairs providers by the required payment date.
 (2)SubmittalThe Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), including the total amount of interest penalties paid by the Secretary of Veterans Affairs under section 3902 of title 31, United States Code, by reason of a delayed payment.
 (e)DefinitionsIn this section: (1)The term delayed payment means a proper invoice that is not paid by the Secretary of Veterans Affairs until after the required payment date.
 (2)The term proper invoice has the meaning given that term in section 3901(a) of title 31, United States Code. (3)The term required payment date means the date that payment is due for a contract pursuant to section 3903(a) of title 31, United States Code.
					106.Department of Veterans Affairs pilot program on dog training therapy
 (a)In generalCommencing not later than 120 days after the date of the enactment of the Act, the Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary shall enter into a contract with one or more appropriate non-government entities for the purpose of assessing the effectiveness of addressing post-deployment mental health and post-traumatic stress disorder symptoms through a therapeutic medium of training service dogs for veterans with disabilities.
 (b)Duration of pilot programThe pilot program required by subsection (a) shall be carried out during the five-year period beginning on the date of the commencement of the pilot program.
 (c)Locations of pilot programIn entering into contracts for purposes of the pilot program, the Secretary shall seek to enter into contracts with appropriate non-government entities located in close proximity to at least three but not more than five medical centers of the Department.
 (d)Appropriate non-Government entitiesFor purposes of the pilot program, an appropriate non-government entity is an entity that is certified in the training and handling of service dogs and that has a training area that would be appropriate for use in educating veterans with mental health conditions in the art and science of service dog training and handling. Such training area shall—
 (1)include a dedicated space that is suitable for grooming and training dogs indoors; (2)be wheelchair accessible;
 (3)include classroom or lecture space; (4)include office space for staff;
 (5)include a suitable space for storing training equipment; (6)provide for periodic use of other training areas for training the dogs with wheelchairs and conducting other exercises;
 (7)include outdoor exercise and toileting space for dogs; and (8)provide transportation for weekly field trips to train dogs in other environments.
 (e)Design of pilot programEach contract entered into under subsection (a) shall provide that the non-government entity shall— (1)ensure that veterans participating in the program receive training from certified service dog training instructors;
 (2)ensure that in selecting assistance dogs for use in the program, dogs residing in animal shelters or foster homes are looked at as an option, if appropriate, and ensure that all dogs used in the program have adequate temperament and health clearances;
 (3)ensure that each service dog in training participating in the pilot program is taught all essential commands pertaining to service dog skills;
 (4)ensure that each service dog in training lives at the pilot program site or a volunteer foster home in the vicinity of such site while receiving training;
 (5)ensure that the pilot program involves both lecture of service dog training methodologies and practical hands-on training and grooming of service dogs; and
 (6)ensure that the pilot program is designed to— (A)maximize the therapeutic benefits to veterans participating in the program; and
 (B)provide well-trained service dogs to veterans with disabilities; and (7)in hiring service dog training instructors to carry out training under the pilot program, give a preference to veterans who have successfully graduated from post-traumatic stress disorder or other residential treatment programs and who have received adequate certification in service dog training.
 (f)AdministrationIn order to carry out the pilot program under section (a), the Secretary of Veterans Affairs shall— (1)administer the program through the Recreation Therapy Service of the Department of Veterans Affairs under the direction of a certified recreational therapist with sufficient administrative experience to oversee the pilot program; and
 (2)establish a director of service dog training with a background working in social services, experience in teaching others to train service dogs in a vocational setting, and at least one year of experience working with veterans or active duty service members with post-traumatic stress disorder in a clinical setting.
 (g)Veteran eligibilityThe Secretary shall select veterans for participation in the pilot program. A veteran with post-traumatic stress disorder or other post-deployment mental health condition may volunteer to participate in the pilot program, if the Secretary determines that there are adequate program resources available for such veteran at the pilot program site. Veterans may participate in the pilot program in conjunction with the compensated work therapy program of the Department of Veterans Affairs.
 (h)Collection of dataThe Secretary shall collect data on the pilot program required under subsection (a) to determine how effective the program is for the veterans participating in the program. Such data shall include data to determine how effectively the program assists veterans in—
 (1)reducing stigma associated with post-traumatic stress disorder or other post-deployment mental health condition;
 (2)improving emotional regulation; (3)improving patience;
 (4)instilling or re-establishing a sense of purpose; (5)providing an opportunity to help fellow veterans;
 (6)reintegrating into the community; (7)exposing the dog to new environments and in doing so, helping the veteran reduce social isolation and withdrawal;
 (8)building relationship skills, including parenting skills; (9)relaxing the hyper-vigilant survival state;
 (10)improving sleep patterns; and (11)enabling veterans to decrease the use of pain medication.
 (i)Reports to CongressNot later than one year after the date of the commencement of the pilot program under subsection (a), and each year thereafter for the duration of the pilot program, the Secretary shall submit to Congress a report on the pilot program. Each such report shall include—
 (1)the number of veterans participating in the pilot program; (2)a description of the services carried out under the pilot program;
 (3)the effects that participating in the pilot program has on the following— (A)symptoms of post-traumatic stress disorder and post-deployment adjustment difficulties, including depression, maintenance of sobriety, suicidal ideations, and homelessness;
 (B)potentially relevant physiological markers that possibly relate to the interactions with the service dogs;
 (C)family dynamics; (D)insomnia and pain management; and
 (E)overall well-being; and (4)the recommendations of the Secretary with respect to the extension or expansion of the pilot program.
 (j)DefinitionFor the purposes of this section, the term service dog training instructor means an instructor who provides the direct training of veterans with post-traumatic stress disorder and other post-deployment issues in the art and science of service dog training and handling.
				IIVeterans Economic Opportunity and Transition Administration
			201.Establishment of Veterans Economic Opportunity and Transition Administration
				(a)Veterans Economic Opportunity and Transition Administration
 (1)In generalPart V of title 38, United States Code, is amended by adding at the end the following new chapter:  80Veterans Economic Opportunity and Transition Administration  Sec. 8001. Organization of Administration. 8002. Functions of Administration. 8001.Organization of Administration (a)Veterans Economic Opportunity and Transition AdministrationThere is in the Department of Veterans Affairs a Veterans Economic Opportunity and Transition Administration. The primary function of the Veterans Economic Opportunity and Transition Administration is the administration of the programs of the Department that provide assistance related to economic opportunity to veterans and their dependents and survivors.
 (b)Under Secretary for Economic Opportunity and TransitionThe Veterans Economic Opportunity and Transition Administration is under the Under Secretary for Veterans Economic Opportunity and Transition, who is directly responsible to the Secretary for the operations of the Administration.
									8002.Functions of Administration
 The Veterans Economic Opportunity and Transition Administration is responsible for the administration of the following programs of the Department:
 (1)Vocational rehabilitation and employment programs. (2)Educational assistance programs.
 (3)Veterans’ housing loan and related programs. (4)The verification of small businesses owned and controlled by veterans pursuant to subsection (f) of section 8127 of this title, including the administration of the database of veteran-owned businesses described in such subsection.
 (5)The Transition Assistance Program under section 1144 of title 10. (6)Any other program of the Department that the Secretary determines appropriate..
 (2)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and of part V of title 38, United States Code, are each amended by inserting after the item relating to chapter 79 the following new item:
						
							
								80. Veterans Economic Opportunity and Transition Administration8001.
 (b)Effective dateChapter 80 of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2017.
 (c)Full-Time EmployeesFor fiscal years 2017 and 2018, the total number of full-time equivalent employees authorized for the Veterans Benefits Administration and the Veterans Economic Opportunity and Transition Administration, as established under chapter 80 of title 38, United States Code, as added by subsection (a), may not exceed 21,913.
				202.Under Secretary for Veterans Economic Opportunity and Transition
				(a)Under Secretary
 (1)In generalChapter 3 of title 38, United States Code, is amended by inserting after section 306 the following new section:
						
							306A.Under Secretary for Veterans Economic Opportunity and Transition
 (a)Under SecretaryThere is in the Department an Under Secretary for Veterans Economic Opportunity and Transition, who is appointed by the President, by and with the advice and consent of the Senate. The Under Secretary for Veterans Economic Opportunity and Transition shall be appointed without regard to political affiliation or activity and solely on the basis of demonstrated ability in—
 (1)information technology; and (2)the administration of programs within the Veterans Economic Opportunity and Transition Administration or programs of similar content and scope.
 (b)ResponsibilitiesThe Under Secretary for Veterans Economic Opportunity and Transition is the head of, and is directly responsible to the Secretary for the operations of, the Veterans Economic Opportunity and Transition Administration.
								(c)Vacancies
 (1)Whenever a vacancy in the position of Under Secretary for Veterans Economic Opportunity and Transition occurs or is anticipated, the Secretary shall establish a commission to recommend individuals to the President for appointment to the position.
 (2)A commission established under this subsection shall be composed of the following members appointed by the Secretary:
 (A)Three persons representing education and training, vocational rehabilitation, employment, real estate, mortgage finance and related industries, and survivor benefits activities affected by the Veterans Economic Opportunity and Transition Administration.
 (B)Two persons representing veterans served by the Veterans Economic Opportunity and Transition Administration.
 (C)Two persons who have experience in the management of private sector benefits programs of similar content and scope to the economic opportunity and transition programs of the Department.
 (D)The Deputy Secretary of Veterans Affairs. (E)The chairman of the Veterans’ Advisory Committee on Education formed under section 3692 of this title.
 (F)One person who has held the position of Under Secretary for Veterans Economic Opportunity and Transition, if the Secretary determines that it is desirable for such person to be a member of the commission.
 (3)A commission established under this subsection shall recommend at least three individuals for appointment to the position of Under Secretary for Veterans Economic Opportunity and Transition. The commission shall submit all recommendations to the Secretary. The Secretary shall forward the recommendations to the President and the Committees on Veterans’ Affairs of the Senate and House of Representatives with any comments the Secretary considers appropriate. Thereafter, the President may request the commission to recommend additional individuals for appointment.
 (4)The Assistant Secretary or Deputy Assistant Secretary of Veterans Affairs who performs personnel management and labor relations functions shall serve as the executive secretary of a commission established under this subsection.
 (d)Qualifications of recommended individualsEach individual recommended to the President by the commission for appointment to the position of Under Secretary for Veterans Economic Opportunity and Transition shall be an individual who has held a senior level position in the private sector with responsibilities relating to at least one of the following:
 (1)Education policy. (2)Vocational rehabilitation.
 (3)Employment. (4)Job placement.
 (5)Home loan finance. (6)Small business development..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 306 the following new item:
						
							
								306A. Under Secretary for Veterans Economic Opportunity and Transition..
 (b)Conforming amendmentsTitle 38, United States Code, is further amended— (1)in section 306(c)(2), by striking subparagraphs (A) and (E) and redesignating subparagraphs (B), (C), (D), and (F), as subparagraphs (A) through (D), respectively;
 (2)in section 317(d)(2), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,; (3)in section 318(d)(2), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,;
 (4)in section 516(e)(2)(C), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;
 (5)in section 541(a)(2)(B), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;
 (6)in section 542(a)(2)(B)(iii), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;
 (7)in section 544(a)(2)(B)(vi), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition;
 (8)in section 709(c)(2)(A), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,; (9)in section 7701(a), by inserting after assistance the following: , other than assistance related to Economic Opportunity and Transition,; and
 (10)in section 7703, by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively.
 (c)Effective dateSection 306A of title 38, United States Code, as added by subsection (a), and the amendments made by this section, shall take effect on October 1, 2017.
				IIIEducation assistance and vocational rehabilitation
			301.Modification and improvement of transfer of unused education benefits to family members under
			 Department of Veterans Affairs Post-9/11 Educational Assistance Program
 (a)Rate of paymentSubsection (h)(3)(B) of section 3319 of title 38, United States Code, is amended by inserting before the period at the end the following: , except that the amount of the monthly stipend described in subsection (c)(1)(B) or (g)(3)(A)(ii) of section 3313, as the case may be, shall be payable in an amount equal to 50 percent of the amount of such stipend that would otherwise be payable under this chapter to the individual making the transfer.
 (b)ApplicabilityThe amendment made by this section shall apply with respect to an election to transfer entitlement under section 3319 of title 38, United States Code, that is made on or after the date that is 180 days after the date of the enactment of this Act.
				302.Clarification of eligibility for Marine Gunnery Sergeant John David Fry Scholarship
 (a)In GeneralSection 701(d) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1796; 38 U.S.C. 3311 note) is amended to read as follows:
					
						(d)Applicability
 (1)In generalThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after January 1, 2015.
 (2)Deaths that occurred between September 11, 2001, and December 31, 2005For purposes of section 3311(f)(2) of title 38, United States Code, any member of the Armed Forces who died during the period beginning on September 11, 2001, and ending on December 31, 2005, is deemed to have died on January 1, 2006..
 (b)Election on receipt of certain benefitsSection 3311(f) of title 38, United States Code, is amended— (1)in paragraph (3), by striking A surviving spouse and inserting Except as provided in paragraph (4), a surviving spouse;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following new paragraph (4):
						
							(4)Exception for certain elections
 (A)In generalAn election made under paragraph (3) by a spouse described in subparagraph (B) may not be treated as irrevocable if such election occurred before the date of the enactment of this paragraph.
 (B)Eligible surviving spouseA spouse described in this subparagraph is an individual— (i)who is entitled to assistance under subsection (a) pursuant to paragraph (9) of subsection (b); and
 (ii)who was the spouse of a member of the Armed Forces who died during the period beginning on September 11, 2001, and ending on December 31, 2005..
 (c)Technical amendmentParagraph (5) of subsection (f) of section 3311 of title 38, United States Code, as redesignated by subsection (b)(2), is amended by striking that paragraph and inserting paragraph (9) of subsection (b).
 (d)Yellow Ribbon G.I. Education Enhancement ProgramSection 3317(a) of such title is amended by striking paragraphs (1) and (2) of section 3311(b) and inserting paragraphs (1), (2), and (9) of section 3311(b) of this title. 303.Approval of courses of education and training for purposes of the vocational rehabilitation program of the Department of Veterans Affairs (a)In generalSection 3104(b) of title 38, United States Code, is amended by adding at the end the following new sentence: To the maximum extent practicable, a course of education or training may be pursued by a veteran as part of a rehabilitation program under this chapter only if the course is approved for purposes of chapter 30 or 33 of this title. The Secretary may waive the requirement under the preceding sentence to the extent the Secretary determines appropriate..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to a course of education or training pursued by a veteran who first begins a program of rehabilitation under chapter 31 of title 38, United States Code, on or after the date that is one year after the date of the enactment of this Act.
 304.Authority to prioritize vocational rehabilitation services based on needSection 3104 of title 38, United States Code, as amended by section 303, is further amended by adding at the end the following new subsection:
				
					(c)
 (1)The Secretary shall have the authority to administer this chapter by prioritizing the provision of services under this chapter based on need, as determined by the Secretary. In evaluating need for purposes of this subsection, the Secretary shall consider disability ratings, the severity of employment handicaps, qualification for a program of independent living, income, and any other factor the Secretary determines appropriate.
 (2)Not later than 90 days before making any changes to the prioritization of the provision of services under this chapter as authorized under paragraph (1), the Secretary shall submit to Congress a plan describing such changes..
			305.Recodification and improvement of election process for Post-9/11 Educational Assistance Program
 (a)In generalSubchapter III of chapter 33 of title 38, United States Code, is amended by adding at the end the following new section:
					
						3326.Election to receive educational assistance
 (a)Individuals eligible to elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under this chapter if such individual— (1)as of August 1, 2009—
 (A)is entitled to basic educational assistance under chapter 30 of the title and has used, but retains unused, entitlement under that chapter;
 (B)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 and has used, but retains unused, entitlement under the applicable chapter;
 (C)is entitled to basic educational assistance under chapter 30 of this title but has not used any entitlement under that chapter;
 (D)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 but has not used any entitlement under such chapter;
 (E)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 this title and is making contributions toward such assistance under section 3011(b) or 3012(c) of this title; or
 (F)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of this title by reason of an election under section 3011(c)(1) or 3012(d)(1) of this title; and
 (2)as of the date of the individual’s election under this paragraph, meets the requirements for entitlement to educational assistance under this chapter.
 (b)Cessation of contributions toward GI billEffective as of the first month beginning on or after the date of an election under subsection (a) of an individual described by paragraph (1)(E) of that subsection, the obligation of the individual to make contributions under section 3011(b) or 3012(c) of this title, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to the individual.
							(c)Revocation of remaining transferred entitlement
 (1)Election to revokeIf, on the date an individual described in paragraph (1)(A) or (1)(C) of subsection (a) makes an election under that subsection, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of this title is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized.
 (2)Availability of revoked entitlementAny entitlement revoked by an individual under this paragraph shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of this title in accordance with the provisions of this section.
 (3)Availability of unrevoked entitlementAny entitlement described in paragraph (1) that is not revoked by an individual in accordance with that paragraph shall remain available to the dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of this title.
								(d)Post-9/11 educational assistance
 (1)In generalSubject to paragraph (2) and except as provided in subsection (e), an individual making an election under subsection (a) shall be entitled to educational assistance under this chapter in accordance with the provisions of this chapter, instead of basic educational assistance under chapter 30 this title, or educational assistance under chapter 107, 1606, or 1607 of title 10, as applicable.
 (2)Limitation on entitlement for certain individualsIn the case of an individual making an election under subsection (a) who is described by paragraph (1)(A) of that subsection, the number of months of entitlement of the individual to educational assistance under this chapter 33 shall be the number of months equal to—
 (A)the number of months of unused entitlement of the individual under chapter 30 of this title, as of the date of the election, plus
 (B)the number of months, if any, of entitlement revoked by the individual under subsection (c)(1). (e)Continuing entitlement to educational assistance not available under 9/11 assistance program (1)In generalIn the event educational assistance to which an individual making an election under subsection (a) would be entitled under chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable, is not authorized to be available to the individual under the provisions of this chapter the individual shall remain entitled to such educational assistance in accordance with the provisions of the applicable chapter.
 (2)Charge for use of entitlementThe utilization by an individual of entitlement under paragraph (1) shall be chargeable against the entitlement of the individual to educational assistance under this chapter at the rate of one month of entitlement under this chapter for each month of entitlement utilized by the individual under paragraph (1) (as determined as if such entitlement were utilized under the provisions of chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable).
								(f)Additional post-9/11 assistance for members having made contributions toward GI bill
 (1)Additional assistanceIn the case of an individual making an election under subsection (a) who is described by subparagraph (A), (C), or (E) of paragraph (1) of that subsection, the amount of educational assistance payable to the individual under this chapter 33 as a monthly stipend payable under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), shall be the amount otherwise payable as a monthly stipend under the applicable paragraph increased by the amount equal to—
 (A)the total amount of contributions toward basic educational assistance made by the individual under section 3011(b) or 3012(c) of this title, as of the date of the election, multiplied by
 (B)the fraction— (i)the numerator of which is—
 (I)the number of months of entitlement to basic educational assistance under chapter 30 of this title remaining to the individual at the time of the election; plus
 (II)the number of months, if any, of entitlement under such chapter 30 revoked by the individual under subsection (c)(1); and
 (ii)the denominator of which is 36 months. (2)Months of remaining entitlement for certain individualsIn the case of an individual covered by paragraph (1) who is described by subsection (a)(1)(E), the number of months of entitlement to basic educational assistance remaining to the individual for purposes of paragraph (1)(B)(i)(II) shall be 36 months.
 (3)Timing of paymentThe amount payable with respect to an individual under paragraph (1) shall be paid to the individual together with the last payment of the monthly stipend payable to the individual under paragraph (1)(B) of section 3313(c) of this title, or under subsections (b) through (g) of that section (as applicable), before the exhaustion of the individual’s entitlement to educational assistance under this chapter.
								(g)Continuing entitlement to additional assistance for critical skills or speciality and additional
 serviceAn individual making an election under subsection (a)(1) who, at the time of the election, is entitled to increased educational assistance under section 3015(d) of this title, or section 16131(i) of title 10, or supplemental educational assistance under subchapter III of chapter 30 of this title, shall remain entitled to such increased educational assistance or supplemental educational assistance in the utilization of entitlement to educational assistance under this chapter, in an amount equal to the quarter, semester, or term, as applicable, equivalent of the monthly amount of such increased educational assistance or supplemental educational assistance payable with respect to the individual at the time of the election.
							(h)Alternative election by Secretary
 (1)In generalIn the case of an individual who, on or after January 1, 2016, submits to the Secretary an election under this section that the Secretary determines is clearly against the interests of the individual, or who fails to make an election under this section, the Secretary may make an alternative election on behalf of the individual that the Secretary determines is in the best interests of the individual.
 (2)NoticeIf the Secretary makes an election on behalf of an individual under this subsection, the Secretary shall notify the individual by not later than seven days after making such election and shall provide the individual with a 30-day period, beginning on the date of the individual’s receipt of such notice, during which the individual may modify or revoke the election made by the Secretary on the individual’s behalf. The Secretary shall include, as part of such notice, a clear statement of why the alternative election made by the Secretary is in the best interests of the individual as compared to the election submitted by the individual. The Secretary shall provide the notice required under this paragraph by electronic means whenever possible.
 (i)Irrevocability of electionsAn election under subsection (a) or (c)(1) is irrevocable.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					
						
							3326. Election to receive educational assistance..
 (c)Conforming repealSubsection (c) of section 5003 of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252; 38 U.S.C. 3301 note) is hereby repealed.
				306.Clarification of assistance provided for certain flight training and other programs of education
 (a)Flight trainingSubsection (c)(1)(A) of section 3313 of title 38, United States Code, is amended— (1)in clause (i)—
 (A)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively; (B)by striking In the case of a program of education pursued at a public institution of higher learning and inserting (I) Subject to subclause (II), in the case of a program of education pursued at a public institution of higher learning not described in clause (ii)(II)(bb); and
 (C)by adding at the end the following new subclause:  (II)In determining the actual net cost for in-State tuition and fees pursuant to subclause (I), the Secretary may not pay for tuition and fees relating to flight training.; and
 (2)in clause (ii)— (A)in subclause (I), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively;
 (B)in subclause (II), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively; (C)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
 (D)by striking In the case of a program of education pursued at a non-public or foreign institution of higher learning and inserting (I) In the case of a program of education described in subclause (II); and
 (E)by adding at the end the following new subclause:  (II)A program of education described in this subclause is any of the following:
 (aa)A program of education pursued at a non-public or foreign institution of higher learning. (bb)A program of education pursued at a public institution of higher learning in which flight training is required to earn the degree being pursued (including with respect to a dual major, concentration, or other element of such a degree)..
 (b)Certain programs of education carried out under contractSection 3313(c)(1)(A)(ii)(II) of title 38, United States Code, as added by subsection (a)(2)(E), is amended by adding at the end the following new item:
					
 (cc)A program of education pursued at a public institution of higher learning in which the public institution of higher learning enters into a contract or agreement with an entity (other than another public institution of higher learning) to provide such program of education or a portion of such program of education..
				(c)Application
 (1)In generalExcept as provided by paragraph (2), the amendments made by subsection (a) and (b) shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date of the enactment of this Act.
 (2)Special rule for current studentsIn the case of an individual who, as of the date of the enactment of this Act, is using educational assistance under chapter 33 of title 38, United States Code, to pursue a course of education that includes a program of education described in item (bb) or (cc) of section 3313(c)(1)(A)(ii)(II) of title 38, United States Code, as added by subsections (a) and (b), respectively, the amendment made by such subsection shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date that is two years after the date of the enactment of this Act.
					307.Consideration of certain time spent receiving medical care from Secretary of Defense as active duty
			 for purposes of eligibility for post-9/11 educational assistance
 (a)In generalSection 3301(1)(B) of title 38, United States Code, is amended by inserting 12301(h), after 12301(g),. (b)ApplicationThe amendment made by subsection (a) shall apply with respect to active duty service by a member of a reserve component covered by section 12301(h) of title 10, United States, beginning on or after the date that is 180 days after the date of the enactment of this Act.
 308.Work-study allowanceSection 3485(a)(4) of title 38, United States Code, is amended by striking June 30, 2013 each place it appears and inserting June 30, 2013, or the period beginning on June 30, 2016, and ending on June 30, 2021. 309.Vocational rehabilitation and education action planNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and publish an action plan for improving the services and assistance provided under chapter 31 of title 38, United States Code. Such plan shall include each of the following:
 (1)A comprehensive analysis of, and recommendations and a proposed implementation plan for remedying workload management challenges at regional offices of the Department of Veterans Affairs, including steps to reduce counselor caseloads of veterans participating in a rehabilitation program under such chapter, particularly for counselors who are assisting veterans with traumatic brain injury and post-traumatic stress disorder and counselors with educational and vocational counseling workloads.
 (2)A comprehensive analysis of the reasons for the disproportionately low percentage of veterans with service-connected disabilities who served in the Armed Forces after September 11, 2001, who opt to participate in a rehabilitation program under such chapter relative to the percentage of such veterans who use their entitlement to educational assistance under chapter 33 of title 38, United States Code, including an analysis of barriers to timely enrollment in rehabilitation programs under chapter 31 of such title and of any barriers to a veteran enrolling in the program of that veteran’s choice.
 (3)Recommendations and a proposed implementation plan for encouraging more veterans with service-connected disabilities who served in the Armed Forces after September 11, 2001, to participate in rehabilitation programs under chapter 31 of such title.
 (4)A national staff training program for vocational rehabilitation counselors of the Department that includes the provision of—
 (A)training to assist counselors in understanding the very profound disorientation experienced by warriors whose lives and life-plans have been upended and out of their control because of their injury;
 (B)training to assist counselors in working in partnership with veterans on individual rehabilitation plans; and
 (C)training on post-traumatic stress disorder and other mental health conditions and on moderate to severe traumatic brain injury that is designed to improve the ability of such counselors to assist veterans with these conditions, including by providing information on the broad spectrum of such conditions and the effect of such conditions on an individual’s abilities and functional limitations.
					310.Reduction in redundancy and inefficiencies in vocational rehabilitation claims processing
 (a)Vocational rehabilitation claimsThe Secretary of Veterans Affairs shall reduce redundancy and inefficiencies in the use of information technology to process claims for rehabilitation programs under chapter 31 of title 38, United States Code, by—
 (1)ensuring that all payments for and on behalf of veterans participating in a rehabilitation program under such chapter are only processed and paid out of one corporate information technology system, in order to eliminate the redundancy of multiple information technology payment systems; and
 (2)enhancing the information technology system supporting veterans participating in such a program to support more accurate accounting of services and outcomes for such veterans.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2016 $10,000,000 to carry out this section.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the changes made pursuant to subsection (a).
				IVAdministration of educational assistance
			401.Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of
			 educational institutions
 (a)In generalSection 3684(a) of title 38, United States Code, is amended— (1)in paragraph (1), by inserting 32, 33, after 31,; and
 (2)by adding at the end the following new paragraph:  (4)For purposes of this subsection, the term educational institution may include a group, district, or consortium of separately accredited educational institutions located in the same State that are organized in a manner that facilitates the centralized reporting of the enrollments in such group, district, or consortium of institutions..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the date of the enactment of this Act.
				402.Provision of information regarding veteran entitlement to educational assistance
 (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:
					
 3699.Provision of certain information to educational institutionsFor each veteran or other individual pursuing a course of education that has been approved under this chapter using educational assistance to which the veteran or other individual is entitled under chapter 30, 32, 33, or 35 of this title, the Secretary shall make available to the educational institution offering the course information about the amount of such educational assistance to which the veteran or other individual is entitled. Such information shall be provided to such educational institution through a secure information technology system accessible by the educational institution and shall be regularly updated to reflect any amounts used by the veteran or other individual..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3698 the following new item:
					
						
							3699. Provision of certain information to educational institutions..
				403.Role of State approving agencies
 (a)Approval of certain coursesSection 3672(b)(2)(A) of title 38, United States Code, is amended by striking the following and all that follows through the colon and inserting the following: a program of education is deemed to be approved for purposes of this chapter if a State approving agency determines that the program is one of the following programs:.
 (b)Approval of other coursesSection 3675 of such title is amended— (1)in subsection (a)(1)—
 (A)by striking The Secretary or a State approving agency and inserting A State approving agency, or the Secretary when acting in the role of a State approving agency,; and (B)by striking offered by proprietary for-profit educational institutions and inserting not covered by section 3672 of this title; and
 (2)in subsection (b), by striking the Secretary or the State approving agency each place it appears and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency,. 404.Criteria used to approve courses (a)Nonaccredited coursesSection 3676(c)(14) of title 38, United States Code, is amended by inserting before the period the following: if the Secretary, in consultation with the State approving agency and pursuant to regulations prescribed to carry out this paragraph, determines such criteria are necessary and treat public, private, and proprietary for-profit educational institutions equitably.
 (b)Accredited coursesSection 3675(b)(3) of such title is amended by striking and (3) and inserting (3), and (14). (c)ApplicationThe amendment made by subsection (a) shall apply with respect to—
 (1)criteria developed pursuant to paragraph (14) of subsection (c) of section 3676 of title 38, United States Code, on or after January 1, 2013; and
 (2)an investigation conducted under such subsection that is covered by a reimbursement of expenses paid by the Secretary of Veterans Affairs to a State pursuant to section 3674 of such title on or after October 1, 2015.
					405.Compliance surveys
 (a)In generalSection 3693 of such title is amended— (1)by striking subsection (a) and inserting the following new subsection (a):
						
							(a)
 (1)Except as provided in subsection (b), the Secretary shall conduct an annual compliance survey of educational institutions and training establishments offering one or more courses approved for the enrollment of eligible veterans or persons if at least 20 such veterans or persons are enrolled in any such course. The Secretary shall—
 (A)design the compliance surveys to ensure that such institutions or establishments, as the case may be, and approved courses are in compliance with all applicable provisions of chapters 30 through 36 of this title;
 (B)survey each such educational institution and training establishment not less than once during every two-year period; and
 (C)assign not fewer than one education compliance specialist to work on compliance surveys in any year for each 40 compliance surveys required to be made under this section for such year.
 (2)The Secretary, in consultation with the State approving agencies, shall— (A)annually determine the parameters of the surveys required under paragraph (1); and
 (B)not later than September 1 of each year, make available to the State approving agencies a list of the educational institutions and training establishments that will be surveyed during the fiscal year following the date of making such list available.; and
 (2)by adding at the end the following new subsection:  (c)In this section, the terms educational institution and training establishment have the meaning given such terms in section 3452 of this title..
 (b)Conforming amendmentsSubsection (b) of such section is amended— (1)by striking subsection (a) of this section for an annual compliance survey and inserting subsection (a)(1) for a compliance survey;
 (2)by striking institution and inserting educational institution or training establishment; and (3)by striking institution's demonstrated record of compliance and inserting record of compliance of such institution or establishment.
					406.Survey of individuals using their entitlement to educational assistance under the educational
			 assistance programs administered by the Secretary of Veterans Affairs
 (a)Survey requiredBy not later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into a contract with a non-government entity for the conduct of a survey of a statistically valid sample of individuals who have used or are using their entitlement to educational assistance under chapters 30, 32, 33, and 35 of title 38, United States Code, to pursue a program of education or training. The contract shall provide that—
 (1)not later than one month before the collection of data under the survey begins, the survey shall be submitted to the Committees on Veterans’ Affairs of the Senate and House of Representatives;
 (2)the non-government entity shall complete the survey and submit to the Secretary the results of the survey by not later than 180 days after entering into the contract; and
 (3)the survey shall be conducted by electronic means and by any other means the non-government entity determines appropriate.
 (b)Information To be collectedThe contract under subsection (a) shall provide that the survey shall be designed to collect the following types of information about each individual surveyed, where applicable:
 (1)Demographic information, including the highest level of education completed by the individual, the military occupational specialty or specialties of the individual while serving on active duty as a member of the Armed Forces or as a member of the National Guard or of a Reserve Component of the Armed Forces, and whether the individual has a service-connected disability.
 (2)The opinion of the individual regarding participation in the transition assistance program under section 1144 of title 10, United States Code, and the effectiveness of the program, including instruction on the use of the benefits under laws administered by the Secretary of Veterans Affairs.
 (3)The resources the individual used to help the individual— (A)decide to use the individual’s entitlement to educational assistance to enroll in a program of education or training; and
 (B)choose the program of education or training the individual pursued. (4)The individual’s goal when the individual enrolled in the program of education or training.
 (5)The nature of the individual’s experience with the education benefits processing system of the Department of Veterans Affairs.
 (6)The nature of the individual’s experience with the school certifying official of the educational institution where the individual pursued the program of education or training who processed the individual’s claim.
 (7)Any services or benefits the educational institution or program of education or training provided to veterans while the individual pursued the program of education or training.
 (8)The type of educational institution at which the individual pursued the program of education or training.
 (9)Whether the individual completed the program of education or training or the number of credit hours completed by the individual as of the time of the survey, and, if applicable, any degree or certificate obtained by the individual for completing the program.
 (10)The employment status of the individual and whether such employment status differs from the employment status of the individual prior to enrolling in the program of education or training.
 (11)Whether the individual is or was enrolled in a program of education on a full-time or part-time basis.
 (12)The opinion of the individual on the effectiveness of the educational assistance program of the Department of Veterans Affairs under which the individual was entitled to educational assistance.
 (13)Whether the individual was ever entitled to a rehabilitation under chapter 31 of title 38, United States Code, and whether the individual participated in such a program.
 (14)A description of any circumstances that prevented the individual from using the individual’s entitlement to educational assistance to pursue a desired career path or degree.
 (15)Whether the individual is using the individual’s entitlement to educational assistance to pursue a program of education or training or has transferred such an entitlement to a dependent.
 (16)Such other matters as the Secretary determines appropriate. (c)ReportNot later than 90 days after receiving the results of the survey required under this section, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the results of the survey and any recommendations of the Secretary relating to such results. Such report shall also include an unedited version of the results of the survey submitted by the non-government entity that conducted the study.
				407.Improvement of information technology of the Veterans Benefits Administration of the Department of
			 Veterans Affairs
 (a)Processing of certain educational assistance claimsThe Secretary of Veterans Affairs shall, to the maximum extent possible, make such changes and improvements to the information technology system of the Veterans Benefits Administration of the Department of Veterans Affairs to ensure that—
 (1)to the maximum extent possible, all original and supplemental claims for educational assistance under chapter 33 of title 38, United States Code, are adjudicated electronically; and
 (2)rules-based processing is used to make decisions with respect to such claims with little human intervention.
 (b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a plan to implement the changes and improvements described in subsection (a).
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the implementation of the changes and improvements described in subsection (a).
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $30,000,000 to carry out this section during fiscal years 2016 and 2017.
				408.Technical amendment relating to in-State tuition rate for individuals to whom entitlement is
			 transferred under All-Volunteer Force Educational Assistance Program and
			 Post-9/11 Educational Assistance
 (a)Technical amendmentSection 3679(c)(2)(B) of title 38, United States Code, is amended by striking or 3319 of this title and all that follows and inserting of this title or to whom educational assistance is transferred under section 3319 of this title.. (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a course, semester, or term that begins after July 1, 2016.
				VOther matters
			501.Amount of loan guaranteed under home loan program of Department of Veterans Affairs
 (a)Adjustment of loan limitSection 3703(a)(1) of title 38, United States Code, is amended— (1)in subparagraph (A)(i)(IV)—
 (A)by striking the lesser of; and (B)by striking or 25 percent of the loan; and
 (2)in subparagraph (C), by striking Freddie Mac and all that follows through the period at the end and inserting amount of the loan.. (b)Effective dateThe amendments made by this section shall apply with respect to a loan guaranteed under section 3710 of title 38, United States Code, on or after the date that is 30 days after the date of the enactment of this Act.
				502.Longitudinal study of job counseling, training, and placement service for veterans
 (a)In generalChapter 41 of title 38, United States Code, is amended by adding at the end the following new section:
					
						4115.Longitudinal study of job counseling, training, and placement service for veterans
							(a)Study required
 (1)The Secretary shall enter into a contract with a non-government entity to conduct a longitudinal study of a statistically valid sample of each of the groups of individuals described in paragraph (2). The contract shall provide for the study of each such group over a period of at least five years.
 (2)The groups of individuals described in this paragraph are the following: (A)Veterans who have received intensive services.
 (B)Veterans who did not receive intensive services but who otherwise received services under this chapter.
 (C)Veterans who did not seek or receive services under this chapter. (3)The study required by this subsection shall include the collection of the following information for each individual who participates in the study:
 (A)The average number of months such individual served on active duty. (B)The distribution of disability ratings of such individual.
 (C)Any unemployment benefits received by such individual. (D)The average number of months such individual was employed during the year covered by the report.
 (E)The average annual starting and ending salaries of any such individual who was employed during the year covered by the report.
 (F)The average annual income of such individual. (G)The average total household income of such individual for the year covered by the report.
 (H)The percentage of such individuals who own their principal residences. (I)The employment status of such individual.
 (J)In the case of such an individual who received services under this chapter, whether the individual believes that any service provided by a disabled veterans’ outreach specialist or local veterans’ employment representative helped the individual to become employed.
 (K)In the case of such an individual who believes such a service helped the individual to become employed, whether—
 (i)the individual retained the position of employment for a period of one year or longer; and (ii)the individual believes such a service helped the individual to secure a higher wage or salary.
 (L)The conditions under which such individual was discharged or released from the Armed Forces. (M)Whether such individual has used any educational assistance to which the individual is entitled under this title.
 (N)Whether such individual has participated in a rehabilitation program under chapter 31 of this title.
 (O)Demographic information about such individual. (P)Such other information as the Secretary determines appropriate.
									(b)Annual Reports
 (1)By not later than July 1 of each year covered by the study required under subsection (a), the Secretary shall submit to the Committees on Veterans' Affairs of the Senate and House of Representatives a report on the outcomes of the study during the preceding year.
 (2)The Secretary shall include in each annual report submitted under paragraph (1) any information the Secretary determines is necessary to determine the long-term outcomes of the individuals in the groups described in subsection (a)(2)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					
						
							4115. Longitudinal study of job counseling, training, and placement service for veterans..
				503.Limitations on subcontracts under contracts with small business concerns owned and controlled by
			 veterans
 (a)In generalSection 8127 of title 38, United States Code, is amended— (1)by redesignating subsection (l) as subsection (m); and
 (2)by inserting after subsection (k) the following new subsection (l):  (l)Limitations on subcontracting (1) (A)The requirements applicable to a covered small business concern under section 46 of the Small Business Act (15 U.S.C. 657s) shall apply with respect to a small business concern owned and controlled by a veteran with a service-connected disability or a small business concern owned and controlled by a veteran that is awarded a contract that is counted for purposes of meeting the goals under subsection (a).
 (B)For purposes of applying the requirements of section 46 of the Small Business Act (15 U.S.C. 657s) pursuant to subparagraph (A), the term similarly situated entity used in such section 46 includes a subcontractor for a small business concern owned and controlled by a veteran with a service-connected disability or a small business concern owned and controlled by a veteran described in such subparagraph (A).
 (2)Before awarding a contract that is counted for purposes of meeting the goals under subsection (a), the Secretary shall obtain from an offeror a certification that the offeror will comply with the requirements described in paragraph (1)(A) if awarded the contract. Such certification shall—
 (A)specify the exact performance requirements applicable under such paragraph; and (B)explicitly acknowledge that the certification is subject to section 1001 of title 18.
 (3)If the Secretary determines that a small business concern that is awarded a contract that is counted for purposes of meeting the goals under subsection (a) did not act in good faith with respect to the requirements described in paragraph (1)(A), the small business concern shall be subject to the penalties specified in—
 (A)section 16(g)(1) of the Small Business Act (15 U.S.C. 645(g)(1)); and (B)section 1001 of title 18.
									(4)
 (A)The Director of Small and Disadvantaged Business Utilization for the Department, established pursuant to section 15(k) of the Small Business Act (15 U.S.C. 644(k)), and the Chief Acquisition Officer of the Department, established pursuant to section 1702 of title 41, shall jointly implement a process using the systems described in section 16(g)(2) of the Small Business Act (15 U.S.C. 645(g)(2)), or any other systems available, to monitor compliance with this subsection. The Chief Acquisition Officer shall refer any violations of this subsection to the Inspector General of the Department.
 (B)Not later than November 30 of each year, the Inspector General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report for the fiscal year preceding the fiscal year during which the report is submitted that includes, for the fiscal year covered by the report—
 (i)the number of referred violations received under subparagraph (A); and (ii)the disposition of such referred violations, including the number of small business concerns suspended or debarred from Federal contracting or referred to the Attorney General for prosecution..
 (b)Effective dateSubsection (l) of section 8127 of title 38, United States Code, as added by subsection (a) shall apply with respect to a contract entered into after the date of the enactment of this Act.
				504.Procedures for provision of certain information to State veterans agencies to facilitate the
			 furnishing of assistance and benefits to veterans
 (a)Procedures requiredThe Secretary of Veterans Affairs shall develop procedures to share the information described in subsection (b) regarding veterans with State veterans agencies in electronic data format as a means of facilitating the furnishing of assistance and benefits to veterans.
 (b)Covered informationThe information shared with State veterans agencies under subsection (a) regarding a veteran shall include the following:
 (1)Military service and separation data. (2)A personal email address.
 (3)A personal telephone number. (4)A mailing address.
 (c)Opt-Out electionA veteran may elect to prevent their information from being shared with State veterans agencies under subsection (a) pursuant to a process that the Secretary shall establish for purposes of this subsection.
 (d)Use of informationThe Secretary shall ensure that the information shared with State veterans agencies in accordance with the procedures developed under subsection (a) is only shared by such agencies with county government veterans service offices for such purposes as the Secretary shall specify for the administration and delivery of assistance and benefits.
				
	Passed the House of Representatives February 9, 2016.Karen L. Haas,Clerk